Citation Nr: 0713593	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  03-29 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel







INTRODUCTION

The veteran served on active duty from May 1970 to August 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).

Procedural history

The veteran was initially denied service connection for 
hepatitis in an unappealed March 1972 rating decision.  In 
July 2001, the RO received the veteran's request to reopen 
his previously-denied claim.  The June 2003 rating decision 
declined to reopen the claim on the ground that new and 
material evidence had had not been submitted.  The veteran 
duly perfected an appeal of that decision.

The Board subsequently reopened the claim in a March 2006 
decision and remanded the case for the purpose of obtaining 
the veteran's service personnel records, as well as a medical 
opinion addressing the etiology of his hepatitis.  
After the additional development requested by the Board was 
accomplished, service connection for hepatitis was again 
denied in a December 2006 supplemental statement of the case 
(SSOC).  The case is now once again before the Board.

In his substantive appeal, the veteran requested a hearing 
before a Veterans Law Judge at the RO.   Such request was 
subsequently withdrawn by the veteran in April 2004.  See 38 
C.F.R. § 20.704(d) (2006).  He has not requested a hearing 
since that time.  The Board will accordingly proceed to a 
decision on the merits in the absence of a hearing.




FINDING OF FACT

The veteran used illegal intravenous drugs during active 
service, and competent medical evidence indicates that his 
currently diagnosed hepatitis is related to such drug use.


CONCLUSION OF LAW

Hepatitis was the result of the veteran's abuse of drugs in 
service.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. 
§§ 3.1, 3.301, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issues on appeal.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that letters were 
sent to the veteran in August 2001, December 2002, and April 
2006 which were specifically intended to address the 
requirements of the VCAA.  The April 2006 letter from the RO 
specifically notified the veteran that to support a claim for 
service connection, the evidence must show "an injury in 
military service, or a disease that began in or was made 
worse during military service, or [that] there was an event 
in service that caused injury or disease;" a "current 
physical or mental disability;" and a "relationship between 
your disability and an injury, disease, or event in military 
service."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the April 
2006 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records from any 
Federal agency" including "records from the military, VA 
Medical Centers (including private facilities where VA 
authorized treatment), or the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by any Federal agency" including records from "State 
or local governments, private doctors and hospitals, or 
current or former employers."  The August 2001 letter also 
notified the veteran that VA would assist him by providing a 
medical examination or getting a medical opinion if we decide 
it's necessary to make a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The April 2006 letter notified the veteran that he "must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the December 2002 letter instructed the veteran 
to provide "the name of the person, agency, or company who 
has the relevant records;" "the address of this person, 
agency, or company;" "the approximate time frame covered by 
the records;" and "the condition for which you were 
treated, in the case of medical records" (emphasis in 
original).  

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The August 2001 letter advised the veteran to "tell us about 
any additional information or evidence that you want us to 
try to get for you."  The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his claim, although partial VCAA notice was arguably 
provided by the August 2001 and December 2002 letters 
described above.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  In 
the instant case, the veteran was provided with VCAA notice 
via the August 2001, December 2002, and April 2006 VCAA 
letters.  His claim was then readjudicated in the December 
2006 SSOC, after he was provided with the opportunity to 
submit evidence and argument in support of his claim and to 
respond to the VCAA notice(s).  Thus, any VCAA notice 
deficiency has been rectified, and there is no prejudice to 
the veteran in proceeding to consider his claim on the 
merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006), that timing errors such as this do not 
have the natural effect of producing prejudice and, 
therefore, prejudice must be specifically pled.  In Mayfield, 
the timing-of-notice error was found to be sufficiently 
remedied and cured by subsequent provision of notice by the 
RO, such that the appellant was provided with a meaningful 
opportunity to participate effectively in the processing of 
her claim by VA.  As discussed in the preceding paragraph, 
the veteran received such notice and was given the 
opportunity to respond.  The veteran has pointed to no 
prejudice resulting from the timing of the VCAA notice. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, elements (1) and (2), veteran status and 
existence of disability, are not at issue.  Moreover, 
elements (4) and (5), degree of disability and effective 
date, are rendered moot by the Board's denial of service 
connection herein.  In other words, any lack advisement as to 
those two elements is meaningless, because a disability 
rating and effective date are not, and cannot be, assigned in 
the absence of service connection.  

The veteran's claim is being denied because of element (3), 
the relationship between his hepatitis and service (or more 
appropriately, the relationship between the veteran's 
disability and misconduct in service).  As explained above, 
he has received proper VCAA notice as to his obligations, and 
those of VA, with respect to these crucial elements.  

In any event, the April 2006 VCAA letter, as well as an 
October 2006 letter,  informed the veteran of the evidence 
needed to substantiate the highest possible rating and 
earliest possible effective date should service connection 
have been granted.

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical and personnel 
records, VA treatment records, records from The Ohio State 
University Medical Center, and the report of a June 2006 
records review by a VA physician.  The veteran and his 
representative have not identified any outstanding evidence.  

The Board additionally observes with respect to the 
development of this case that the veteran has been 
incarcerated throughout the course of this appeal.  
Notwithstanding this, it appears that all appropriate 
development actions have been completed.  Cf. Wood v. 
Derwinski, 1 Vet. App. 406 (1991); Bolton v. Brown, 8 Vet. 
App. 185 (1995) [noting that even though incarcerated, a 
veteran should be accorded the same assistance as his fellow, 
non-incarcerated veterans].

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of that 
statute.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  As indicated above, his request for a Board 
hearing was withdrawn in 2004.  He has not since requested 
another hearing.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2006).


In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Misconduct

The law and regulations provide that compensation shall not 
be paid if disability was the result of the person's own 
willful misconduct or abuse of alcohol or drugs.  See 38 
U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301(c) (2006); see also VAOPGPREC 2-97 (January 16, 1997) 
[no compensation shall be paid if a disability is the result 
of the veteran's own willful misconduct, including the abuse 
of alcohol or drugs].  Moreover, section 8052 of the Omnibus 
Budget Reconciliation Act of 1990, Pub L. No. 101-508, § 
8052, 104 Stat. 1388, 1388-351 prohibits, effective for 
claims filed after October 31, 1990, the payment of 
compensation for a disability that is the result of a 
veteran's own alcohol or drug abuse.

Analysis

The veteran seeks service connection for hepatitis.  He 
essentially claims that this condition was acquired during 
service and that it is not the result of willful misconduct 
(intravenous drug abuse) on his part.  

The veteran's presentation is essentially twofold: first, he 
appears to contend that he did not abuse illegal drugs in 
service; alternatively, he contends that an in-service 
notation that his hepatitis was contracted in the line of 
duty in essence is dispositive of the statutory misconduct 
bar.  For reasons explained in detail below, the Board finds 
the veteran's self-exculpatory statements to be unbelievable 
in light of the entire record.  The Board further finds that 
the in-service line-of-duty determination to be worthless in 
light of subsequent changes in the law.

The Board will generally apply the three-part Hickson 
analysis.

The medical records currently associated with the claims 
file, particularly those from The Ohio State University 
Medical Center, include various recent diagnoses of hepatitis 
B and C.  The first Hickson element has clearly been 
satisfied.  [The Board also observes that there is no 
indication in the medical evidence of current Hepatitis A.  
Accordingly, insofar as the claim of entitlement to service 
connection for hepatitis involves Hepatitis A, it fails for 
lack of a current disability.]

Service medical records also indicate that the veteran was 
hospitalized in June and July 1970 for "infectious 
hepatitis."  Element (2) has therefore also been met.

The critical question in this case is the final Hickson 
element, nexus.  It appears undisputed in the medical record 
that the veteran's current hepatitis is a continuation of the 
same disease process that began in service.  This is the 
opinion of the October 2006 VA reviewing physician.  Under 
normal circumstances, this evidence alone would be enough to 
satisfy the third Hickson element and warrant the grant of 
service connection.  In this case, however, it is not, 
because the medically established cause of the hepatitis, 
intravenous drug abuse, serves as a bar to service 
connection.  

The medical record indicates that the veteran was an 
intravenous drug user during his time in service.  While the 
veteran has on occasion denied this fact, he has been more 
candid at other times, admitting longstanding drug problems, 
particularly during service.  Indeed, some nine days after 
discharge from active duty the veteran checked himself into a 
VA hospital for treatment of drug addiction.  At that time he 
admitted using drugs, including those of the intravenous 
variety, for a year and a half.  Such would cover almost his 
entire period of service.  The veteran also admitted to using 
intravenous drugs in service during a VA examination in 
February 1972.  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998).  Indeed, in Jefferson v. Principi, 271 F.3d 1072, 
1076 (Fed. Cir. 2001), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit), citing its decision in 
Madden, recognized that that Board had inherent fact-finding 
ability.  Moreover, the Court has declared that in 
adjudicating a claim, the Board has the responsibility to 
weigh and assess the evidence.  See Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992).

Given the admissions of in-service drug abuse by the veteran 
in the contemporaneous treatment records, the Board finds his 
recent statements to the effect that he did not begin using 
illegal intravenous drugs until after service [e.g., his 
statement dated January 2, 2007], to be self serving and 
utterly lacking in credibility and probative value.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) [holding that 
contemporaneous evidence has greater probative value than 
history as reported by the claimant]; see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [noting that self 
interest may affect the credibility of testimony].

Because of the veteran's history of intravenous drug use, 
including that in service, the Board's inquiry turns to the 
question of whether such drug abuse caused the hepatitis.  If 
so, as noted above, service connection cannot be granted due 
to the statutory misconduct bar.  See 38 C.F.R. § 3.301 
(2006).  

The Board remanded the case in March 2006 for the specific 
purpose of obtaining a medical opinion addressing this 
matter.  After reviewing the record, a VA physician concluded 
in June 2006 that the veteran's hepatitis is the product of 
his intravenous drug use.  

No contradictory medical opinion is of record.  The veteran 
in essence has discounted his history of drug abuse and 
instead speculates that his hepatitis is due to unknown 
causes which occurred during military service.  To the extent 
that the veteran contends that his hepatitis is unrelated to 
his intravenous drug use it is now well settled, that as a 
lay person without medical training, he is not qualified to 
render an opinion regarding the etiology of disease, which 
calls for specialized medical knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 
3.159 (2006) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The veteran's statements to the 
affect that his hepatitis is unrelated to his drug use are 
therefore lacking in probative value.

The veteran has placed great emphasis on a report of his in-
service hospitalization, which includes a statement from his 
military physician to the effect that his infectious 
hepatitis was contracted "[i]n the line of duty, not due to 
own misconduct."  [Although stating that the veteran's 
hepatitis was not due to misconduct, the physician did not 
express an opinion as to the etiology of the condition.]  The 
veteran contends that this notation in his service medical 
records constitutes a "service department finding" that his 
hepatitis was not due to misconduct which is binding on VA 
under 38 C.F.R. § 3.1.  See the veteran's January 2007 
statement, pages 2-3.  

Such argument is without merit.  Although 38 C.F.R. § 3.1 (m) 
and (n) provide that a service department "line-of-duty 
determination" is binding on VA, these regulations also 
provide an exception where the service department's finding 
is "patently inconsistent with the requirements of laws 
administered by [VA]."  
The circumstances here presented fit within this exception.  
The grant of service connection for a condition caused by 
voluntary drug use is patently inconsistent with the 
requirements of 38 U.S.C.A. § 105, which bars compensation 
for conditions which result from voluntary drug use.  

In Carlson v. Nicholson, 2007 WL 934197 (Fed. Cir. March 27, 
2007), the Federal Circuit rejected an argument identical to 
that made by the veteran in a case whose fact pattern is 
strikingly similar to the one here at bar, even as to dates.  
The Federal Circuit made the excellent point that "the 
Army's 1971 line-of-duty determination was based on standards 
that are materially different from those that apply to claims 
filed after 1990" and went on to explain how the law 
concerning misconduct has been changed by Congress in 1990.  
See Carlson, slip copy at pages 3-4.  [The Board observes 
that what applies to the Army also applies to the Navy in 
this context.]   

The Board observes that this Federal Circuit decision is 
nonprecedential.  However, see Bethea v. Derwinski, 252, 254 
(1992) [a non-precedential Court decision may be cited "for 
any persuasiveness or reasoning it contains"].  The Board 
believes that if Bethea applies to Court decisions, it surely 
applies to those of a superior tribunal, the Federal Circuit.  

Accordingly, the notation in the veteran's service medical 
records that the veteran's hepatitis was not due to 
misconduct will not overcome the mandate of 38 U.S.C.A. § 105 
that service connection may not be granted for conditions 
resulting from illegal drug use.  In this regard, the 
reasoning of the Federal Circuit in Carlson is dispositive.  

In summary, the competent medical evidence reveals that the 
veteran's hepatitis is the product of his own misconduct, 
namely intravenous drug use.  Because hepatitis is the result 
of the veteran's misconduct, service connection cannot be 
granted as a matter of law.  See 38 U.S.C.A. § 105 (West 
2002); 38 C.F.R. §§ 3.1, 3.301 (2006).  The benefit sough on 
appeal is accordingly denied.


ORDER

Service connection for hepatitis is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


